DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The following is a quotation from 37 CFR 1.83(a):
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

The drawings were received on 04/05/2022.  These drawings have been entered; however, further drawing amendments are needed as described below.
The drawings filed 04/05/2022 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, orthogonal signals, discrete Fourier transform, initiating different first and second actions, infusion of at least one signal, a hand holding a stylus, a distance between a hand holding a stylus and a hand not holding a stylus, initiating a first action with a stylus hand at the same time a second action with a hand not holding the stylus is initiated, measurement of at least one other signal received, the at least one other signal is transmitted from the hand not holding the stylus, and a method for distinguishing a hand holding a stylus from a hand not holding a stylus must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the hand not holding the stylus" in line 18.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether “the hand not holding the stylus” must be actually present in order to infringe the claim, or whether a system would infringe even during times when a user lacks any “hand not holding the stylus”.
A similar recitation in claim 11 is similarly indefinite.
Claim 1 recites the limitation "the hand holding the stylus" in line 18.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether “the hand holding the stylus” must be actually present in order to infringe the claim, or whether a system would infringe even during times when a user lacks any “hand holding the stylus”.
A similar recitation in claim 11 is similarly indefinite.
Claim 9 depends from canceled claim 8.
Claim 19 depends from canceled claim 18.
Other rejected claims are indefinite by virtue of dependency from at least one indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 20210286450 A1).
As recited in independent claim 1, Han et al’s Fig. 9 embodiment (and its method of use) shows a system including 2100, 2200, and 2300, comprising: a device 2100 comprising; a plurality of transmitting antennas (“four driving electrodes” [0146]) adapted to transmit a plurality of signals (“first driving signal STX0, the second driving signal STX1, the third driving signal STX2, and the fourth driving signal STX3 are applied to the driving electrodes” [0146]), wherein each of the plurality of signals (STX0, STX1, STX2, and STX3) transmitted are frequency orthogonal with respect to each other (“Each of the first to fourth frequency components f0, f1, f2 and f3 is different from each other” [0146]) the plurality of signals (inherently) transmitted during an integration period (insofar as any period of time may be arbitrarily named an integration period); a plurality of receiving antennas (“four sensing electrodes” [0146]) adapted to receive any one of the plurality of signals (“to receive the sensing signals through the sensing electrodes RX0, RX1, RX2 and RX3” [0215]) transmitted, wherein measurements of received signals (“each of the sensing signals” [0220]) are processed (“performs fast Fourier transform each of the digitally converted sensing signals” [0220]) and touch events determined (“When it is determined that the transmission frequency components f0 to f3 are sensed in step S120, the touch coordinates of the finger are … reported” [0240]) from the processed received signals (“convert each of the sensing signals into a frequency domain” [0220]); and a stylus 2200 adapted to transmit at least one other signal (SPO, for example) distinguishable (insofar as “position sensing signal SPO has a fifth frequency component f4 … Here, the fifth frequency component f4 of the position sensing signal SPO … is different from each of the first to fourth frequency components f0, f1, f2 and f3” [0146]) from each of the plurality of signals (STX0, STX1, STX2, and STX3) transmitted on each of the plurality of transmitting antennas (“four driving electrodes” [0146]) by the device 2100.
As recited in independent claim 1, Han et al’s Fig. 9 embodiment is silent regarding whether the at least one other signal is adapted to be infused into a user of the stylus, wherein the device is adapted to process measurements of the at least one other signal received to determine by using the at least one other signal infused into the user that the at least one other signal is transmitted from the hand not holding the stylus and not the hand holding the stylus.
As recited in independent claim 1, Han et al’s Fig. 1-2 embodiment shows that at least one other signal (“palm rejection signal” [0077]) is adapted to be infused (insofar as “the palm rejection signal of the second frequency is provided to the conductive pen case 210” [0081]) into a user (insofar as “The palm rejection signal is provided to the read-out circuit via the user’s hand” [0114], wherein the user’s hand is part of the user) of stylus 200, wherein device (including “CAPACITIVE TOUCH PANEL”, see Fig. 1) is adapted to process measurements (“read-out circuit classifies a first signal corresponding to the pen driving signal and a second signal corresponding to the palm rejection signal in the sensing signal” [0087]) of the at least one other signal (including “the pen driving signal” and “the palm rejection signal” [0088]) received (received signals are called “the sensing signal” [0077]) to determine (“classifies” [0088]) by using the at least one other signal (“palm rejection signal” [0077]) infused (insofar as “the palm rejection signal of the second frequency is provided to the conductive pen case 210” [0081]) into the user (insofar as “The palm rejection signal is provided to the read-out circuit via the user’s hand” [0114], wherein the user’s hand is part of the user) that the at least one other signal (“palm rejection signal” [0077]) is (inherently) transmitted from the hand not holding the stylus (an intentional touch which is not ignored because the palm rejection signal is weakly detected or too weak to detect from the hand not holding the stylus, “calculates touch coordinates based on the sensing signal” [0093]; see also “FAR FINGER” in Fig. 5) and not the hand holding the stylus (an unintentional touch which is ignored because the palm rejection signal is strongly detected from the hand holding the stylus, “ignores the touch caused by the palm rejection signal” [0093]; see also “NEAR FINGER” in Fig. 5).
Moreover, the Examiner finds that palm rejection was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to apply the palm rejection technique of Han et al’s Fig. 1-2 embodiment to Han et al’s Fig. 9 embodiment. The rationale is as follows: one of ordinary skill in the art would have had reason to ignore only touches which are not intended touches as taught by Han et al (“The user using the stylus pen contacts the touch screen panel through the side of the hand in a writing habit … However, since the area determined to be touched by the side contact of the hand is not the intended touch area by the user, the touch area should not be recognized as a touch. … performs a palm rejection function in order not to recognize the touch area by touch” [0010]-[0011]) while not ignoring intended touches as taught by Han et al (“A touch coordinates of the finger 2300 and a touch coordinates of the stylus pen 2200 may be sensed at the same time” [0136]; see also Fig. 9).
As recited in claim 2, Han et al are silent regarding whether the at least one other signal has a frequency larger than 300 MHz.
	The law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.  
	It furthermore has been held in such a situation, the Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
	In this case, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed numerical range. 
The Examiner finds that the recited numerical range was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the claimed numerical range through the process of routine experimentation and optimization in the absence of criticality (Gardner v. TEC systems, Inc., 220 USPQ 777 (Fed. Cir. 1984)). The rationale is as follows: one of ordinary skill in the art would have had reason to arrive at a frequency range which will not be greatly impacted by ambient noise frequencies in the environment where the device is used in the course of routine experimentation and optimization, in the absence of criticality, as is notoriously well known in the art.
As recited in claim 3, Han et al are silent regarding whether the stylus is adapted to infuse another signal distinguishable from the at least one other signal.
Regarding claim 3: Han et al suggest that “a plurality of stylus pens may be used in one touch screen panel” [0148].
Furthermore, there is no invention in the duplication of known parts, in the absence of unexpected results due to the duplication. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Moreover, the Examiner finds that infusing another signal was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to infuse another signal as suggested by Han et al. The rationale is as follows: one of ordinary skill in the art would have had reason to distinguish a user’s one hand holding a stylus from the user’s other hand holding a different stylus as suggested by Han et al (“a plurality of stylus pens may be used in one touch screen panel” [0148]).
As recited in claim 4, Han et al are silent regarding whether the at least one other signal has a frequency larger than any of the plurality of signals transmitted.
Regarding claim 4: It is noted by the Examiner that there are only a finite number of possibilities for the comparison between a signal transmitted by a pen and signals transmitted on antennae: larger than all, smaller than all, or larger than some but smaller than others.
Moreover, the Examiner finds that larger frequencies were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited relative frequencies in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to try any of the finite number of possible relative frequencies, including the claimed relative frequencies, in the absence of criticality, with a reasonable expectation of success, as is known to a person of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).
As recited in claim 5, Han et al’s Fig. 9 embodiment (and its method of use) shows that received signals are processed with a discrete Fourier transform (“The fast Fourier transform part 1248 performs fast Fourier transform each of the digitally converted sensing signals to convert each of the sensing signals into a frequency domain in a time domain. The fast Fourier transform part 1248 obtains a frequency component and the magnitude of the frequency component to provide the frequency component and the magnitude of the frequency component to the touch determining part 126. In the present exemplary embodiment, by converting the sensing in the time domain into the sensing in the frequency domain, it is very useful for digital signal processing” [0220]).
Regarding claim 6: Han et al’s Fig. 9 embodiment initiates the action of reporting a finger touch coordinate based upon a determination of a hand not holding a stylus. Regarding claim 6: Han et al’s Fig. 1-2 embodiment initiates the action of ignoring a touch based upon a determination of a hand holding a stylus. Initiating these different actions constitutes initiating different actions based upon a determination of a stylus hand (see Fig. 1-2 embodiment) and a hand not holding a stylus (see Fig. 9 embodiment and its method of use).
Regarding independent claim 11: The method of claim 11 is not patentably distinct from the system of claim 1 and is obvious on the same grounds for the same reasons.
Regarding claim 12: See teachings, findings, and rationale above for claim 2.
Regarding claim 13: See teachings, findings, and rationale above for claim 3.
Regarding claim 14: See teachings, findings, and rationale above for claim 4.
Regarding claim 15: See teachings, findings, and rationale above for claim 5.
Regarding claim 16: See teachings, findings, and rationale above for claim 6.
Claims 7, 9-10, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 20210286450 A1) as applied above, and further in view of Abzarian et al (US 20180088786 A1).
Han et al show a device and method as described above.
As recited in claim 7, Han et al are silent regarding initiating a first action with a stylus hand at the same time a second action with a hand not holding a stylus is initiated.
As recited in claim 7, Abzarian et al show initiating a first action (subtracting an unintentional touch of a hand from an intentional touch of a stylus so as to ignore the unintentional touch input from a hand holding a stylus, for example, as evidenced by the fine line of ink trace 1208 in Fig. 12, which is sized with a width comparable to the stylus tip rather than sized with a width comparable to the user’s hand) with a stylus hand (see right hand in Fig. 12) at the same time (see Fig. 12) a second action (erasure of ink trace 1208) with a hand not holding a stylus (see left hand in Fig. 12) is initiated.
Moreover, the Examiner finds that simultaneous different actions were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to simultaneously initiate different actions with a stylus hand and a hand not holding a stylus. The rationale is as follows: one of ordinary skill in the art would have had reason to increase possible user experiences as taught by Abzarian et al (“the stylus 1200 causes inking that produces an ink trace 1208 and the side of hand 1202 causes erasing of the ink trace 1208. … These type of experiences are not possible unless a finger, a side of hand, a stylus, and other types of touch input can be differentiated from one another” [0056]).  
Regarding claim 9, to the extent understood: See above teachings for claim 6.
As recited in claim 10, Han et al show that the device is adapted to use measurement of the at least one other signal received (palm rejection signal, for example).
As recited in claim 10, Han et al are silent regarding determining distance of the hand holding the stylus from the hand not holding the stylus.
As recited in claim 10, Abzarian et al (inherently) show determining distance of a hand holding a stylus from a hand not holding the stylus (insofar as capacitive grid map 1206 is inherently aware of this distance at all times throughout the changing of said distance which causes the erasure process shown in Fig. 12).
Moreover, the Examiner finds that determining a distance was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to determine a distance between the user’s two hands as suggested by Abzarian et al. The rationale is as follows: one of ordinary skill in the art would have had reason to empower the user to perform an erasure process by decreasing said distance while the device adjusts the displayed user interface in such a way as to avoid obstruction of the user’s view by the two hands as suggested by Abzarian et al (“the operating system and/or applications may be programmed to behave differently based on whether a finger, capacitive stylus, or other object is touching the screen. In an example shown in FIG. 12, a stylus 1200 and a side of a left hand 1202 may provide touch input to a touch-display 1204. The OS 204 may differentiate between the two different touch input sources based on the different capacitance values generated in the capacitive grid map 1206. The OS 204 may adjust presentation of user interface objects on the touch-display 1204 differently based on the touch input provided by the different sources. In particular, the stylus 1200 causes inking that produces an ink trace 1208 and the side of hand 1202 causes erasing of the ink trace 1208. In another example, on an inking canvas, an application may be programmed to scroll the canvas responsive to a finger swipe, and to ink on the canvas responsive to a stylus swipe. In still another example, on an inking canvas, an application may be programmed to scroll the canvas responsive to a finger swipe, and to erase ink on the canvas based on a side of hand swipe. These type of experiences are not possible unless a finger, a side of hand, a stylus, and other types of touch input can be differentiated from one another.” [0056], “the determination that an unintentional touch is an arm or a palm may be used by the OS 204 to adjust presentation of a user interface object to avoid being occluded by the arm or the palm. In another example, the determination that an unintentional touch is a palm may be used by the OS 204 to determine a manner in which a user is gripping the computing device/display and adjust presentation of a user interface object based on that particular grip/orientation of the computing device” [0044], “Exposure to the full capacitive grid map also allows the OS and/or applications to support more nuanced experience optimizations by virtue of understanding how a user is interacting with a device. In an example shown in FIG. 9, when a user is providing touch input to a touch-display 900 via a finger 902, a natural user posture is to rest an arm 904 on the touch-display 900 while providing the touch input. In other approaches where the full capacitive grid map is not exposed to the OS, input corresponding to the resting arm 904 is never exposed to the OS, and thus the OS and/or other application have no way of knowing that the arm is there. Thus, the OS and/or applications are more likely to display important user interface elements directly under the arm such that the user interface element(s) are occluded from the user's view. However, by exposing a full capacitive grid map 906 generated based on touch input from the finger 902 and the arm 904, the area of the touch-display 900 that is covered can be communicated to the OS/applications. As such, the OS/applications may adjust the position of the user interface object(s) to avoid being occluded by the user's arm 904” [0051], “Further, the OS and/or applications can more intelligently place user interface elements based on the directionality of the user's finger. In the illustrated example, the user invokes the drop-down menu 908 with a left-hand finger, and the OS 204 may adjust the user interface and display the menu options to the right of the interaction so as not to display important user interface elements under the user's hand. In other words, the OS 204 may be configured to determine a handedness of the finger providing the touch input based on the capacitive grid map, and adjust presentation the drop-down menu based on the handedness of the finger touch input” [0053], “The full capacitive grid map may also be used to understand how a user is gripping a touch-display. In an example shown in FIG. 10, a right hand 1000 grips a touch-display 1002 to hold the touch-display while a left hand 1004 provides touch input to the touch-display 1002. The OS 204 may be configured to identify the hand that is gripping the capacitive touch-display based on a capacitive grid map 1006. For example, the OS 204 may recognize capacitive grid map “blooms” 1010 visible on the portions of the touch-display 1002 contacted by the thumb and palm of the right hand 1000. The OS 204 may distinguish the touch input of the right hand 1000 from the touch input of the left hand 1004. Further, the OS 204 may recognize the touch input of the left hand 1004 as intentional touch input and the touch input of the right hand 1000 as unintentional touch input. Based on such analysis, the OS 204 may adjust presentation of the user interface object based on the grip hand” [0054]). 
Regarding claim 17: See teachings, findings, and rationale above for claim 7.
Regarding claim 19, to the extent understood: See above teachings for claim 9.
Regarding claim 20: See teachings, findings, and rationale above for claim 10.

Response to Arguments
Applicant's arguments filed 04/05/2022 and 05/03/2022 have been fully considered but they are not persuasive. 
On page 7 of the response filed 04/05/2022, Applicant asserts that “those features and aspects of the invention that are understandable via the written description do not have to be shown. Conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, do not have to be shown.” The Examiner has considered this assertion thoroughly and notes the following. The following is a quotation from 37 CFR 1.83(a): “The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings” (emphasis added). Although a detailed illustration is not required for some features, the language “must show every feature” means that at least a nominal illustration must be shown for all claimed features in any patent application containing drawings. 
Double patenting problems have been overcome by the cancelation of claims 8 and 18.
On page 8 of the response filed 04/05/2022, Applicant argues that “The transmission of Han’s palm rejection signals from a user’s free hand is not contemplated by Han. Furthermore, Han does not contemplate determining if the palm rejection signal is transmitted from a hand not holding the stylus and not the hand holding the stylus. In Han’s system all palm rejection signals are rejected for the purposes of interacting with the touch sensing system.” The Examiner has considered this argument thoroughly and notes the following. 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable."). 
In this case, Han et al’s palm rejection signal, by entering the user, inherently propagates throughout the user’s body. 
The prior art made of record, but not relied upon, makes clear that signals propagate throughout a user’s body, including from hand to hand. 
See, for example, Forlines (WO 2016191392), which teaches that “FIG.47 illustrates touches from two hands of the same person. Unlike FIG.46, if the two touches come from the same person, as shown in FIG.47, there will be some amount of transfer of signal through the user’s body between distant rows and/or columns. FIG. 48 illustrates how processing software might see the touches of FIG.47 where there is some transfer of signal through the body between distant rows and columns. For example, in FIG.47 some of the signal “6” passes into the user’s right hand through their body and into the user’s other hand, and into row “8H” where it is received by “H”. Thus, there is some signal in H6. This signal, however, is attenuated by the body of the user, such that the signal that travels between two fingers on the same hand is attenuated less than, for example, a signal that travels up the arm and down the other arm of the user.” [0294]. Forlines further discloses “weaker coupling that can be detected and used to identify touches as coming from the same hand, the same user, or different users” [0212]. 
As a further example, Jung et al (EP 3226109 A1) disclose “with reference to FIGS. 4 to 9. When the palm touches the touch screen, an uplink signal is transferred to the housing of the active stylus pen through the human body. The palm may be either the hand gripping the pen or the other hand”.
Moreover, Applicant has expressly admitted that a signal infused into a user by a stylus propagates throughout a user’s body. See SPEC [0046] “a signal is transmitted into the user's stylus hand via the stylus and into the user's free hand via the stylus.” 
Clearly, Han et al’s palm rejection signal inherently propagates throughout the body of Han et al’s user. Whether Han et al’s user knows it or not, whether Han et al knew it or not, the signal infused into Han et al’s user at the hand holding the stylus of Han et al is also present, though attenuated, at the hand not holding the stylus of Han et al. Han et al’s user could not possibly prevent the hand not holding the stylus from (weakly) transmitting Han et al’s palm rejection signal infused into the hand holding the stylus of Han et al, just as Applicant’s user could not possibly prevent Applicant’s user’s free hand from (weakly) transmitting Applicant’s other signal infused into Applicant’s user’s hand holding Applicant’s stylus.
On page 8 of the response filed 04/05/2022, Applicant argues that “Han does not contemplate determining if the palm rejection signal is transmitted from a hand not holding the stylus and not the hand holding the stylus.” The Examiner has considered this argument thoroughly and notes the following. Han et al’s palm rejection signal is inherently present at both hands. Han et al’s palm rejection signal is inherently more attenuated at the free hand than at the stylus hand. “A sensing signal induced in a driving line transmitting the pen driving signal and the palm rejection signal are sensed through a sensing line. The sensing signal is classified into a first signal corresponding to the pen driving signal and a second signal corresponding to the palm rejection signal. The touch coordinates is calculated based on the first signal while ignoring the touch caused by the second signal” [0020]. Han et al does not describe “The sensing signal is classified” in minute detail, because a person of ordinary skill in the art knows how to do this. Han et al discloses Fig. 5, which is described in [0104]-[0105] as follows: 
when a driving frequency having a frequency of about 1000 Hz and an amplitude of about 5.1 volts is output from a stylus pen, a signal sensed at a finger near the stylus pen has a frequency of 1000 Hz and an amplitude of about 3.8 volts, and a signals sensed at the finger far from the stylus pen has a frequency of about 1000 Hz and an amplitude of about 3.7 volts. That is, it may be seen from FIG. 5 that a driving frequency generated in the pen is capable of sensing for corresponding frequency/phase in a finger near or far from the pen. Although there is attenuation of the amplitude due to an impedance of the body, it may be distinguished in the read-out circuit

This is a disclosure that Han et al’s signals are transmitted through the user’s body from a stylus, through a stylus hand, all the way to a finger far from the stylus pen. This is a disclosure that Han et al’s signals are non-zero at the finger far from the stylus pen. This is a disclosure that Han et al’s signals have a different amplitude at the finger far from the stylus pen than at the finger near the stylus pen. This is a disclosure that Han et al’s differing signal amplitudes can distinguish which finger is near the stylus and which finger is far from the stylus. A person of ordinary skill in the art would understand how “The sensing signal is classified” based on this teaching. 
On page 8 of the response filed 04/05/2022, Applicant speculates that “In Han’s system all palm rejection signals are rejected for the purposes of interacting with the touch sensing system.” The Examiner has considered Applicant’s speculation thoroughly and notes that Han et al discloses “A touch coordinates of the finger 2300 and a touch coordinates of the stylus pen 2200 may be sensed at the same time.” [0136]. See Fig. 9 of Han et al. Distinguishing between a finger close to a pen and a finger far from a pen is not merely a possibility mentioned in passing by Han et al at [0104]-[0105], it is necessary for applying the Fig. 2 palm rejection technique to the Fig. 9 embodiment which simultaneously accepts input from stylus 2200 and from a finger 2300 which is far away from the stylus because it is part of a hand which is not holding the stylus. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. In this case, a person of ordinary skill in the art would have appreciated the benefits of palm rejection for the hand holding the stylus, while appreciating the benefits of not rejecting inputs from fingers far away from the stylus. It would have been obvious to actually go and do what Han et al had suggested would be possible to do.
Other claims are argued by virtue of dependency from the independent claims. These arguments are similarly non-persuasive.
The prior art of record has not been overcome by amendment, nor by argument. The rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Forlines (WO 2016191392), teaches that “FIG.47 illustrates touches from two hands of the same person. Unlike FIG.46, if the two touches come from the same person, as shown in FIG.47, there will be some amount of transfer of signal through the user’s body between distant rows and/or columns. FIG. 48 illustrates how processing software might see the touches of FIG.47 where there is some transfer of signal through the body between distant rows and columns. For example, in FIG.47 some of the signal “6” passes into the user’s right hand through their body and into the user’s other hand, and into row “8H” where it is received by “H”. Thus, there is some signal in H6. This signal, however, is attenuated by the body of the user, such that the signal that travels between two fingers on the same hand is attenuated less than, for example, a signal that travels up the arm and down the other arm of the user.” [0294]. Forlines further discloses “weaker coupling that can be detected and used to identify touches as coming from the same hand, the same user, or different users” [0212]. See also Fig. 47, Fig. 45, Fig. 63, Fig. 64, and Fig. 66, and their descriptions in the text.
 Jung et al (EP 3226109 A1) disclose “with reference to FIGS. 4 to 9. When the palm touches the touch screen, an uplink signal is transferred to the housing of the active stylus pen through the human body. The palm may be either the hand gripping the pen or the other hand”. See also Fig. 4.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627             
                                                                                                                                                                                           
05/06/2022